          Entered on Docket August 23, 2019
                                                             Below is the Order of the Court.




 1                                                            _____________________
                                                              Brian D. Lynch
 2                                                            U.S. Bankruptcy Judge
                                                              (Dated as of Entered on Docket date above)

 3

 4

 5

 6    _____________________________________________________________________________

 7

 8                                  UNITED STATES BANKRUPTCY COURT
 9                                  WESTERN DISTRICT OF WASHINGTON

10    In re:                                                Case No. 18-42548-BDL
11                                                          ORDER APPROVING ATTORNEY’S
      MICHAEL T. JONES and                                  COMPENSATION
12
      WANDA LYN SANFORD,
13        Debtor(s).

14             THIS MATTER came before the Court on the Attorney’s Application for Compensation in a
15   Chapter 13 Case filed by Shoemaker & Dart, P.S., Inc.. (“Applicant”). Based on the application,
16
               It is hereby ORDERED that:
17
               1.     Applicant is awarded compensation of $748.76 as an administrative expense under 11
18             U.S.C. § 503(b).

19             2.     The compensation shall be paid according to the confirmed plan or, if a plan is never
               confirmed, prior to dismissal or conversion (subject to applicable Trustee’s fee).
20
               3.     Unless the Court orders otherwise, if this case is dismissed or converted after plan
21
               confirmation, the Chapter 13 Trustee shall send undisbursed plan payments on hand to
22             debtor(s) in care of the Applicant, if the Applicant is the debtor(s)’ attorney at the time of
               dismissal or conversion.
23                                              / / /End of Order/ / /

24   Presented by:
       /s/ Kathleen Shoemaker
25   Kathleen V. Shoemaker, WSBA #27358
     Of Attorneys for Debtor

     Order Approving Attorney’s Compensation                           Shoemaker & Dart, P.S., Inc.
     Local Forms W.D. Wash. Bankr., Form 13-10                           6706 24th Street W, Suite A
     Eff. 12/14                                                                 Tacoma, WA 98466
                                                                                       253-365-6363
